 

Case 19-10484-M Document 10 Filed in USBC ND/OK on 05/01/19 Page 1 of 10

Dabler 1 David Dunham
Prntdiang ddiddto Hamu Lal faces

Gakior 2
iSpouce, if fing) Fed Nene Maldis Nonsa Lathe

 

United Stetes Barivuptcy Caurt for tha:__Northem District of Oklahama (Tulsal

Stale}
Caso numbar _19-16454
{fnew}

 

 

Official Form 427

Cover Sheet for Reaffirmation Agreement
42145

Auyore who fs 9 party to 3 reatfinnation agreement may fill out and file this form. FHEt out complately, attach ft te the reaffirmation agreement,
and file the docuronts within the time set under Gankruptey Rule 4008.

Explain the Repayment Terns of the Reaffirmation Agreement

 

J. Who Is the creditor?
Nations tear Mortearme Tc d/b/a Won Conner
Name af the craditar

 

2. Howmuchisthedebt? — o. ine date thatthe hankrupicy casoisfilad § 60,858.90

To be paid under the reaffirmation agreemant $ 50,546.34

$655.82 per month for 186_ months (if fixed interest fate)
‘Sald amount does not ingluda any cational premium amauni hawevar: aaid amount say Include an amount for eacrow which Is subject to change.

 

3. What's the Annual Hafore the bankrupicy casa was filled 6.500 _%
Percentages Rate (APR}
of Interest? (See
Bankruptcy Code Under tho reaffinnatian agreement —§ 6.500  % a Fixed rate
§ 524t}(3)(E).} . () Adjustable rate
4. Does collateral secure
the debt?
QJ No,
I Yes, Describe the collateral, 1507 £ 53RD ST TULSA OK 74405

 

Current market value 3 OS 400 on.
we PO Pe

Does the creditor assert

wa

 

that the debtls fy No
nondischargeable? CI Yes. Attach an explanation of (he nature of tha debl aad the baals fer contending that |he debt is nondischargsable.
5. Using information from income and expenses raporied on Schadulas 1 and J Income and axpanses stated on tie reaffirmation agreemant

Schedule ft veae sncome
{Official Form } an eee ie we re
Schedule J: Your 6a. Combined manthly income from \SWS 4 ed Be, Manthly Income from afi sources § \ A y 8 “ $2

Expensas (Official Form Une 12 of Schedule | afer payroll deductions
105J), fil in the amounts,
6d. Monthly expenses from line 226 of 3 4 q 5S — — 6f. Monthlyexpenses ~ § \ | Ge
Schedule £ nan
6
&c, Monthly payments on ail -$ d 6g. Monihjy paymants onall reaffirmed . ¢ é 4
reallimed debts not listed on reaffirmed debts nolincluded ta
Schedule J monthly axpenses
6d, Schaduled nat monthly Incema sig. $2 . Gh. Prosent nat monthly income 5 C) K ¥ Ss.
Sublract Enea 6b and &¢ from Ga. Sublract iinas Gf and 6g fram Ge,
If the total fs fess than 0, gut the ifthe totel is fess than 0, put the

number In brackets. number In brackels, .

 

 
Case 19-10484-M Document 10 Filed in USBC ND/OK on 05/01/19 Page 2 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

270
Offielal Forni 427 Cover Sheal for Reaffmation Agreoment page |
Debtor 1 David doe Dunham Casa numberenoun_19-1048d
Pint tame Lidgig hamg 7 Lostitana

r

7. Ara the income amounts tw No |
on Ines 68 and &e CT ves, Explain why they are different and complete (Ine 40. ;
differont?

3. Are tha oxpense cy No
amounts on lines 6b (3 ves. Explain why thoy are different and complete linc 19,
and 6f different?

%, Is the met monthly 1 No
income in ilng Sh fess (i ves. A presumption of hardship arises (untess the creditor ls a credit yniog),
than 8? Explain how the deblor wit make manihly payments on the reaffiymed dabt and pay olber living expenses,

Completa Une 16,

10, Debtor's certification { certify that each explanation on lnes 7-9 ls tue and correct,
about Ines 7-9
any answer onlinas 7-9 fs
Yes, the debtor must sign
here, 2c
if ab the answers on taag 7-9 (Sar of Dahtor £ Signature of Debtor 2 (Spausa Galy ina daint Case}
ave Na, go teling 741,

11, Did an afforney represent aye
the debtor Jn negotiating Yes, Has the allornay executed a dectaration or an alfidavil to support the reallirmation agracment?
tho reaffinnation }
agreement? OQ No
. Yes

 

 

Stan Here

 

 

 

Whoever fills out this form {| certify that the attached agraentent Is a true and correct copy of fhe reaffirmation agreement belween the

must sign here. parties identified on this Cover Sheet for Reafirmation Agreoment. a
OF/0 {| SOT
Date an

ae

 

Sipoatiwe nM iol: rye

 

 

 

 

 

Printed Namo
Check one:
oe or Debtor's Attorney
Creditor or Creditor's Attomey
270
Official Font 427 Cover Sheet for Reafirnation Agreement

paga 2

 
Case 19-10484-M Document 10 Filed in USBC ND/OK on 05/01/19 Page 3 of 10

 

Form 2400A {12/15}
Check ane.

enuauption of Undue Hardship
B2I'No Presuimptton of Undue Uardship

See Debtor's Statement in Support of Reaffiraation,
Part Hf below, to determine which bax io check.

 

 

 

UNITED STATES BANKRUPTCY COURT

Northern District of Oklahoma (Tulsa)

In ve David Joe Dunham, Case No. 19-10484
Debtor Chapter _7

REAFPFIRMATION DOCUMENTS

Name of Crediter: Nationstar Mortgage LLC d/b/a Mr. Cooper

C2 Check this box if Creditor Is a Credit Union

PART I, REAFFIRMATION AGREEMENT

Reaffirming a debt is a serious financial decision. Before entering into this Reaffirmation
Agreement, you must review the important disclosures, instructions, and definitions found in Part V of
this form,

*Home inortgags Ioan covering the real proparty knows as:

A. Brief description of the original agreement being reaffirmed:* 1507 E 54RD ST TULSA OK 74405

Far example, auto loan

B. AMOUNT REAFFIRMED: $ 50,516.54

 

The Amount Reaffirmed is the entire amount that you ave agreeing to pay. This may include
unpaid principal, interest, and fees and costs (if any) arising on or before 04/11/19 :
which is the date of the Disclosure Statement portion of this form (Part V).
See the definition of “Amount Reaffirmed” in Part V, Section C below.
C. The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is 6.500%,
See definition af “Annual Percentage Rate” in Part ¥, Section C below.

This ig & (cheekone} &2T Fixed rate Col Variable rate

If the loan has a variable rate, the future interest rate may increase or decrease from the Annual Percentage Rate
disclosed here, .
Case 19-10484-M Document 10 Filed in USBC ND/OK on 05/01/19 Page 4 of 10

Fornt 240GA, Reatilrnation Documents Page 2

D. Reaffirmation Agreement Repayment Terms (check and complete ane):
E2T *$.655.62 _ per month for 186 months statting on OS/O1/19

1 Describe repayment terms, including whether future payment amount(s) may be different from

the initial payment amount,
* The amount may include an amount far ascrow, which is subject to change.

 

 

E, Describe the collateral, if any, securing the debt:

Description: 4507 E 53RD ST TULSA OK 74105
Current Market Value $ 95 409.00

F. Did the debt that is being reaffirmed arise from the purchase of the collateral described above?

Et Yes, What was the purchase price for the collateral? $
fF] No. What was the amount of the original loan? 5_70,000.00

G, Specify the changes made by this Reaffirmation Agreement to the most recent credit terms on the reaffirmed
debt and any related agreement:

Tertns as of the Terms After
Date of Bankruptcy Reaffirmation
Balance due (including
fees and costs) $50,855.90 $ 50,516.34 *Sce Part |, Section D, above
Annual Percentage Rate 6.500 % 6.590 %
Monthly Payment $_655.62 $ 655,62

H, £21 Check this box if the creditor is agreeing to provide you with additional Auture credit in connection
with this Reaffirmation Agreement. Describe.the credit limit, the Annual Percentage Rate that applies »
to future credit and any other terms on future purchases and advances using such credit:

 

 

PARTIL DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

A. Were you represented by gm attorney during the course of negotiating this apreement?
hee

Check one. [7 No

B. Is the creditor a credit union?
Check one,  [T] Yes he
Case 19-10484-M Document 10 Filed in USBC ND/OK on 05/01/19 Page 5 of 10

Form 2400A, Reatfiration Documents Page 3

C. If your answer to EITHER question A, or B, above is “No,” complete |, and 2, below.
I. Your present monthly income and expenses are:

a. Monthly income from all sources after payrell deductions

{take-home pay plus any other income) 3] Sas SD
b, Monthly expenses (including all reaffirmed debts except . ae
this one) $ t »S g : Be

¢, Amount available to pay this reaffirmed debt {subtract b. from a.) - $_. ] © LY | 4
d, Amount of monthly payment required for this reaffirmed debt 3 6S § lo >,

Uf the monthly payment on this reaffirmed debt (tine d.) is greater than the amount you have available to
pay this reaffirmed debt (line ¢.), you must check the box at the lop of page ove that says “Presumption
of Undue Hardship,” Gtherwise, you must cheek the box at the fop of page one that says “No
Presumption of Undue Hardship,"

2. You believe that this reaffirmation agreement will not impose an undue hardship on you or your
dependents because:

Checle-one of the two statements below, if applicable:

You can afford to make the payments on the reaffirmed debt because your inonthly income is
greater than your monthly expenses even after you include in your expenses the monthly
payments on all debts you are reaffirming, including thig one.

FI You can afford to make the payments on the reaffirmed debt even though your monthly income
is less than your monthly expenses after you include in your expenses the monthly payments on
all debts you are reaffirming, including this one, because:

 

 

 

Use an additional page if needed for a full explanation,

D. If your answers to BOTH questions A. and B, above were “Yes,” check the following
statement, if applicable;

CI You believe this Reaffirmation Agreement is in your financial interest and you can afford ta
make the payments on the reaffirmed debt.

Also, check the box at the top of page one that Says “No Presumption of Undue Hardship.”
Case 19-10484-M Document 10 Filed in USBC ND/OK on 05/01/19 Page 6 of 10

Form 2406A, Reaffirmation Documents Pace 4

PART TIL, CERTIFICATION BY DEBTOR(S) AND SIGNATURES OF PARTIES
I hereby certify that:
(i) Lagree to reaffirm the debt described above.
(2) ‘Before signing this Reaffirmation Agreement, I read the terms disclosed in this Reaffirmation
Agreement (Part J) and the Disclosure Statement, Instructions and Definitions included in Pact V

below;

(3) The Debtor's Statement in Support of Reaffirmation Agreement (Part 1 above) is true and
complete;

(4) Tam entering into this agreement voluntarily and am fully informed of ny rights and
responsibilities; and

(5) Thave received a copy of this completed and signed Reaftirmation Documents form,
SIGNATURE(S) (if this is a joint Reaffirmati 9 Agreement, both debtors must sign.):
f
Date UL S45 Signature ar ¢ eet

eal Debtor
Date Signature

 

Joint Debtor, if any

Reaffirmation Agreement Terms Accepted by Creditor;

Capdites Netlonstar Mortgage LLC d/b/a Mr, Cooper Po Box 619094 Dallas, Texas 75261

Assistant Secretary'lNatiSnstar Mortgage LLG Address
d/b/a Mr. Cooper Chastity, hbrow April 30, 2019

AMiant “Brine Name of Represeniative Signature Date

 

 

PART IV. CERTIFICATION BY DEBTOR’S ATTORNEY GF ANY}

To be filed only if the attorney represented the debtor during the course of negotiating this agreement.

Thereby certify that; (1) this agreement represents a fully informed and voluntary agreement by the debtor: (2)
this agreement does not impage an undue hardship on the debtor or any dependent of the debtor; and (3) I have
fully advised the debtor of the legal effect and consequences of this agreement and any default under this
agreement,

(“3 A presumption of undue hardship has been established with respect to this agreement, In my
opinion, however, the debtor ig able to make the required payment,

Check box, if the presumption of undue hardship box

aeckeikon page 1 and the creditor is not a Credit
Union. ~ \ __ OO
Dato” le Y2- § Signature of Debtor's Attomey AGA Ss \ WSs .

es Yr.
Print Name of Debtor's Attorney C \ NaNeS Ss: KQaia.
Case 19-10484-M Document 10 Filed in USBC ND/OK on 05/01/19 Page 7 of 10

Form 2490A, Reaffirmation Documenty Page 5

PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement (Part I
above) and these additional important disclosures and instructions,

Reaffirming a debt is 4 serious financial decision. The law requites you to take certain steps to make sure the
decision is in your best interest, If these steps, which are detailed in the Instructions provided in Part V, Seetian
B below, are not completed, the Reaffirmation Agreement is not effective, even though you have signed it,

A. DISCLOSURE STATEMENT

1, What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal legal
obligation lo pay, Your reaffirmed debt is not discharged in your banlvuptey case. That means that if
you default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to take
your property or your wages. Your obligations will be determined by the Reaffirmation Agreement,
which may have changed the terms of the original agreement, If you are reaffirming an open end credit
agreement, that agreement or applicable law may permit the creditor to change the terms of that
agreement in the future under certain conditions.

2. Are you required to enter into a reaffirmation agreement by any law? No, you are nat required to
veaffirm a debt by any law, Only agree to reaffirm a debt if itis in your best interest, Be sure you can
afford the payments that you agree to make,

3. Whatif your creditor has a security interest or lien? Your bankruptcy discharge does not climinate
any lien on your property. A “ien*? is often referred to as a security interest, deed of trust, mortgage, or i
security deed, The property subject to a lien is often referred to as collateral. Even if-you do not
reaffirm and your personal liability on the debt is discharged, your creditor may still have ati ght under
the lien to take the collateral if you do not pay or default on the debt. If the collateral is personal
property that is exempt or that the trustee has abandoned, you may be able to redeem the item rather
than reaffirm the debt. To redecm, you make a single payment to the creditor equal to the current value
of the collateral, as the parties agree or the court determines.

4, How soon do you need to enter into and file a reaffirmation agreement? If you decide to enter into
a reaffirmation agreement, you must do so before you receive your discharge. After you have entered
into a reaffirmation agreement and all pacts of this form that require a signature have been signed, either
you or the creditor should file it as soon as possible. The Signed agreement must be filed with the court
na later than 60 days after the first date set for the meeting of creditors, so that the court will have time
to schedule a hearing to approve the agreement if approval is required. However, the court may extend
the time for filing, even after the 60-day period has ended.

5. Can you cancel the agreement? You may rescind (cancel) your Reaffirmation Agreement at ay time
before the bankruptcy court enters your discharge, or during the 60-day period that begins on the date
your Reaffirmation Agreement is filed with the court, whichever occurs later, To rescind (cancel) your
Reaffirmation Agreement, you must notify the creditor that your Reaffirmation Agreement Is rescinded
(or canceled). Remember that you can rescind the agreement, even if the court approves it, as long as
you rescind within the time allowed.
Case 19-10484-M Document 10 Filed in USBC ND/OK on 05/01/19 Page 8 of 10

Form 24G0A, Reaffiemation Docunmnts Pape 6

6. When will this Reaffirmation Agreement be effective?

a, If you were represented by an attorney during the negotiation of your Reaffirmation
Agreement and

i. if the creditor is not a Credit Union, your Reaffirmation Agreement becomes effective when
it is filed with the court unless the reaffirmation is presumed to be an undue hardship. If the
Reaffirmation Agreement is presumed to be an undue hardship, the court must review it and may
set a hearing to determine whether you have rebutted the presumption of undue hardship.

ij. if the creditor is a Credit Union, your Reaffirmation Agecement becomes effective when it
is filed with the court,

b, If you were not represented by an attorney during the negottation of your Reatfinnation
Agreement, the Reaffirmation Agreement will not be effective unless the court approves it, To have the
court approve your agreement, you must file a motion. See Instruction 5, below. The court will notify
you and the creditor of the hearing on your Reaffirmation Agreement, You nuust attend this hearing, at
which tine the judge will review your Reaffirmation Agreement. If the judge decides that the

effective. However, if your Reaffirmation Agreement is for a consumer debt secured by a mortgage,
deed of trust, security deed, or other lien on your real property, like your home, you do not need to file a
motion or get court approval of your Reaffixmation Agreement,

7. What if you have questions about what a creditor can do? [f you have questions about reaffirming a
debt or what the Jaw requires, consult with the attorney who helped you negotiate this agreement. Ifyou
do not have an attorney helping you, you may ask the judge to explain the effect of this agreement to
you at the hearing to approve the Reaffirmation Agreement. When this disclosure refers to what a
creditor “may” do, it is not giving any creditor permission to do anything, The word “may” is used to
tell you what might occur if the law permits the creditor to tale the action.

B, INSTRUCTIONS

1, Review these Disclosures and carefully consider your decision to reaffirm. If you want to reaffirm,
review and complete the information contained in the Reaffirmation Agreement (Part | above), If your
case is a joint case, both spouses must sign the agreement if both are reaffirming the debt.

4. Complete the Debtor's Statement in Support of Reaffirmation Agreement (Part MI above), Be sure that
you can afford to make the payments that you are agreeing to make and that yor have received a copy of
the Disclosure Statement and 4 completed and signed Reaffirmation Agreement,

3, Ifyou were represented by an attorney during the negotiation of your Reaffirmation Agreement, your
attorney must sign and date the Certification By Debtor’s Attorney (Part 'V above).

4. You or your creditor must file with the court the original of this Reaffirmation Documents packet and a
cainpieted Reaffirmation Agreement Cover Sheet (Official Banleruptey Form 427).

3. Ifyou are not represented by an attorney, you must also complete and file with the court a separate
document entitled “Motion for Court A pproval of Reaffirmation Agreement" unless your Reaffirmation
Agreement is for a consumer deht secured by a Hen on your real property, such as your home. You can
use Form 2400B to do this,
Case 19-10484-M Document 10 Filed in USBC ND/OK on 05/01/19 Page 9 of 10

Form 24004, Reaffirmatiog Cocuments Page?

C

>

DEFINITIONS

“Amount Reaffirmed” means the total amount of debt that you are agreeing to pay (reaffirm) by
entering into this agreement, The total amount of debt includes any Unpaid fees and costs that you are
agrecing to pay that arose on or before the date of disclosure, which is the date specified in the
Reaffirmation Agreement (Part I, Section B above). Your credit agreement may obligate you to pay
additional amounts that arise after the date of this disclosure. You should consult your credit agreement
to dcterinine whether you are obligated to pay additional amounts that may arise after the date of this
disclosure.

“Annual Percentage Rate” means the interest rate on a loan expressed under the rules required by
federal law, The annital percentage rate (as opposed to the “stated interest rate”) tells you the Full cost
of your credit including many of the creditor's fees and charges. You will find the annual percentage
rate for your original agreement on the disclosure statement that was given to you when the loan papers
were signed or on the monthly statements sent to you for an open end eredit account such as a credit
card,

“Credit Union” means a financial institution as defined in 12 U.S.C, § 461(b)TA)(iv). Tt is owned
and controlied by and provides financial services to its members and typically uses words fike “Credit
Union” or initials like “C.U.” or “F.C.U,” in its natne.
Case 19-10484-M Document 10 Filed in USBC ND/OK on 05/01/19 Page 10 of 10

CERTIFICATE OF SERVICE

I hereby certify that on the 1% day of May, 2019, a true and correct
copy of the Cover Sheet and Reaffirmation Agreement was electronicaliy served
using the CM/ECF system, namely:

Charles Joseph Kania
Attorney for Debtor

Sidney K. Swinson
Trustee

United States Trustee

Further I certify that on the 1% day of May, 2019 copies of the Cover Sheet
and Reaffirmation Agreement were forwarded via U.S. Mail, first class, postage
prepaid and properly addressed to the following at the addresses shown below:

David Joe Dunham
1507 EB 53" Street
Tulsa, OK 74105

s/Bret D. Davis
BRET D. DAVIS #15079
LAMUN MOCK CYUNNYNGHAM & DAVIS, P.c.
5613 Classen Bivd.
Oklahoma City, Oklahoma 73119
(405) 8406-5900
Fax: (405) 842-6132
Attorney for Nationstar Mortgage LLC
dba Mr Cooper
bdavis@lamunmock.com
